Citation Nr: 1211339	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  


FINDING OF FACT

The Veteran's residuals of a left ankle fracture did not result from hospital care, medical or surgical treatment, or examination furnished by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

However, in a case such as this one, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim.  Thus, the VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Manning v. Principi, 16 Vet. App. 534 (2002).  As will be discussed below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA. 

Analysis

Under 38 U.S.C.A. § 1151 (West 2002), compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished under the law administered by the Secretary, and (3) the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.

Injuries resulting from acts occurring coincidentally with "hospital care, medical or surgical treatment, or examination" are not sufficient bases for receiving benefits under 38 U.S.C.A. § 1151.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  Congress has repudiated the notion that a coincidental event occurring during "hospitalization" could lead to recovery under 38 U.S.C.A. § 1151, purposefully replacing that word with "hospital care."  Id.  Further, as of October 1, 1997, 38 U.S.C.A. § 1151  no longer awards benefits for injuries occurring as a result of a patient's general experience of hospitalization.  Jackson v. Nicholson, 433 F.3d 822, 826 (Fed. Cir. 2005).  See VAOPGCPREC 7-97 (Jan. 29, 1997) (distinguishing the statutory language of 38 U.S.C.A. § 1151, pertaining to VA "hospitalization" before October 1, 1997, and VA "hospital care" after October 1, 1997).  

"Hospital care," at a minimum, includes the provision of services unique to the hospitalization of patients.  Bartlett v. Shinseki, 24 Vet. App. 328, 333 (2011).  See 38 U.S.C.A. § 1803(c)(4) (West 2002); Jackson, 433 F.3d at 826 (holding that the term "hospital care" implies the provision of care by the hospital specifically).  The determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patient, and the foreseeability of potential harms.  Bartlett, 24 Vet. App. at 333.

The record shows that the Veteran was participating in an inpatient posttraumatic stress disorder (PTSD) program at the Des Moines VA Medical Center (VAMC) in February 2008.  On February 6th, he fractured his left ankle when he fell on an icy, snowy crosswalk walking from the VAMC to the domiciliary.  He was transported by ambulance to the VAMC's emergency department and underwent surgery the next day.  During his admission, he had been discharged from the PTSD program and was thus no longer eligible to stay at the domiciliary.  The VAMC attempted to find him a place to stay with no stairs, but none was available.  On February 13th, he was discharged to Bethel Mission.  Later that night, he cracked his cast when he fell down the stairs at Bethel Mission.  Since that time, he has undergone five additional surgeries on the left ankle.

During his Board hearing, he testified that he had been participating in an inpatient PTSD program at the Des Moines VAMC at the time of the injury.  He had eaten breakfast at the VAMC and was walking back to the domiciliary for a class when he fell.  He asserted that he should be compensated because he had been injured due to the VAMC's failure to properly clear that crosswalk.  He denied any error in the performance of any of the surgeries.

Given the above, the record clearly shows that the Veteran's injury occurred coincidentally to his participation in the PTSD program at the Des Moines VAMC.  See Mangham, 23 Vet. App. at 287.  Moreover, he does not allege that his injury is due to hospital care, medical or surgical treatment, or examination by the VAMC.  Rather, he alleges that his injury is due to the VAMC's failure to properly clear the grounds of ice and snow.  His allegations are thus directed at the VAMC as a facility.  As such, the Board finds that, although he incurred an additional disability in the form of a left ankle fracture, this additional disability was coincident to his participation in the PTSD program at the VAMC and did not result from hospital care, medical or surgical treatment, or examination.  Bartlett, 24 Vet. App. at 333.  Therefore, the Veteran's claim lacks legal merit under 38 U.S.C.A. § 1151 and must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

In a February 2011 statement, the Veteran indicated that he was being treated for his PTSD at the VAMC 24 hours a day and staying at the domiciliary.  During his hearing, he indicated that while staying at the domiciliary all meals were provided by the VAMC cafeteria and that is why he was there that morning.  To the extent that he is asserting that he is entitled to compensation as he was under VA's domiciliary care at the time of the injury, domiciliary care is not a component of hospital care and thus not contemplated by 38 U.S.C.A. § 1151.  Mangham, 23 Vet. App. at 288.  Moreover, there is no evidence that VA had any "control" over the Veteran at the time of the injury.  See Bartlett, 24 Vet. App. at 333.  

Similarly, although not specifically asserted by the Veteran, the fall at Bethel Mission, even if it resulted in additional disability, also was not incurred during the receipt of any VA "hospital care" and VA had no "control" over the Veteran at that time either.  

The Board is sympathetic to the Veteran's situation; however, the Board observes that the disability arising from his injury at the Des Moines VAMC, and at Bethel Mission, is not within the scope of 38 U.S.C.A. § 1151.  In this regard, if he so wishes, he can seek alternative means of compensation outside of the VA system.  See, e.g. Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671-2680.  




ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a left ankle fracture is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


